COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Fuel 2 Go, LLC and D & R USA Enterprise, Inc. v. Mesa Fortune,
                          Inc., d/b/a Mesa Food Mart

Appellate case number:    01-21-00546-CV

Trial court case number: 2021-51843

Trial court:              270th District Court of Harris County

        Counsel for D & R USA Enterprise, Inc. has filed two motions: a motion for extension of
time to file appellant’s brief and a motion to withdraw.
       This is an accelerated appeal from the trial court’s order granting a temporary injunction.
Appellants, Fuel 2 Go and D & R USA, have requested and received an extension of time to file
appellants’ briefs until December 22, 2021. Appellant, Fuel 2 Go, filed its brief on December 22,
2021.
       Counsel for D & R USA asks that we grant an extension of 90 days to permit D & R USA
to obtain counsel. Appellee has filed a response, observing that this Court granted the prior
extension with the proviso that no further extensions would be granted unless there was a showing
of exceptional circumstances. The Court finds the withdrawal of counsel to be an extraordinary
circumstance, justifying an additional extension of time. Appellee has also filed a motion to
dismiss the appeal for want of prosecution. The Court denies this motion.
       Because this is an accelerated appeal, the Court will grant D & R’s motion and grant an
extension of time for appellant, D & R USA, to file its appellant’s brief until February 10, 2022.
No further extensions will be granted absent a showing of extraordinary circumstances.
       Counsel also has filed a motion to withdraw, asserting that appellant, D & R USA, has
discharged him and does not oppose this withdrawal. Having already considered and granted the
motion for extension, we grant the motion to withdraw. This leaves D & R USA without
representation. A corporation cannot appear in the appellate court for itself and must be
represented by counsel. See, e.g., Simmons, Jannace & Stagg, L.L.P. v. Buzbee Law Firm, 32
S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet. ) (mem. op.). Accordingly,
appellant D & R USA must advise the Court immediately when it has retained new counsel.
       It is so ORDERED.
Judge’s signature: ____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __December 30, 2021______